Order filed April 28, 2016.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                               NO. 14-15-00989-CR
                                 ____________

                  JAMEL JUREA WILLIAMS, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                    On Appeal from the 232nd District Court
                             Harris County, Texas
                        Trial Court Cause No. 1426876


                                    ORDER

      The reporter’s record in this case was due January 11, 2016. See Tex. R. App.
P. 35.1. The record comprises six volumes. Volumes 1, 2, 3, 4, and 6 have been
filed. Patricia Palmer is responsible for filing volume 5. This court has granted
Palmer three extensions until March 21, 2016 to file volume 5. When the last
extension was granted, we stated that no further extensions would be granted.
Volume 5 has not been filed.
      Accordingly, we ORDER Patricia Palmer to file volume 5 of the record by
May 12, 2016. If volume 5 of the record is not timely filed as ordered, this court will
abate the appeal and order the trial court to conduct a hearing to determine the reason
for failure to file the volume.



                                   PER CURIAM